Title: To George Washington from Thomas Rodney, 25 August 1789
From: Rodney, Thomas
To: Washington, George



Very dear Sir
Poplar Grove [Del.] August 25th 1789

It is with very great pleasure Indeed, that I address you as Chief Magistrate And Commander in Chief of the United States—As you have long Merited it; So may you long continue to possess the confidence of your fellow Citizens whose Unanimous voice raised you to the Exalted Station you now hold, and

may the wisdom of your Conduct and counsels long preserve the Union of the States.
Being content with Rural retirement, whatever I may have Merited in the Revolution I do not come forward to Solicit any thing for Myself but beg leave when you are filling up the Supreme Court, to recommend to your attention the Chief Justice of Pensylvania whom Merits in the revolution are too well known to you for Me to ad any thing on that head.
I Also beg leave to recommend to your Notice Col: John Parke of Dalaware—He was the first person from this State, that joined the army under your command at Cambridge and was then recommended to you by My brother Caesar Rodney & Mr McKean our then Deligates in Congress—He afterwards had a Regimental Command in the Congress Troops and I believe continued in the Army ’till those Troops were dissolved—He had a liberal Education and Studied the law under Mr McKean but being reduced by the war needs Some office that would affoard him a genteel Support. I am With the highest respect your Excellencies most Obedient and very Hum. Servt

Thomas Rodney

